Citation Nr: 1014167	
Decision Date: 04/14/10    Archive Date: 04/29/10

DOCKET NO.  08-39 974	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

1.  Entitlement to a disability rating greater than 20 
percent for a service-connected lumbar spine disability prior 
to May 15, 2009.

2.  Entitlement to a disability rating greater than 40 
percent for a service-connected lumbar spine disability after 
May 15, 2009.

3.  Entitlement to a separate rating for incomplete sciatic 
nerve paralysis of the right lower leg.

4.  Entitlement to a separate rating for incomplete sciatic 
nerve paralysis of the left lower leg.

5.  Entitlement to a separate rating for urinary frequency.

6.  Entitlement to a total disability rating based upon 
individual unemployability (TDIU).




REPRESENTATION

Veteran represented by:	Military Order of the Purple 
Heart of the U.S.A.




ATTORNEY FOR THE BOARD

Arif Syed, Law Clerk


INTRODUCTION

The Veteran served on active duty in the United States Air 
Force from August 1974 to August 1978.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of an August 2007 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana.

In the August 2007 rating decision, the RO granted service 
connection for a lumbar spine disability [diagnosed as 
residuals of a law back injury with current degenerative 
changes in the lumbar spine], assigning a 10 percent 
disability rating effective October 16, 2006.  In a November 
2007 rating decision, the RO granted an increased disability 
rating as to the Veteran's lumbar spine disability, assigning 
a 20 percent disability rating effective October 16, 2006.  A 
July 2009 rating decision granted an increased 40 percent 
rating for service-connected lumbar spine disability 
effective from May 15, 2009.

The Board notes that the United States Court of Appeals for 
Veterans Claims (hereinafter "the Court") has recently held 
that a claim for TDIU is generally a rating theory and "not 
a separate claim for benefits."  See Rice v. Shinseki, 22 
Vet. App. 447, 453-54 (2009).  It was further noted that it 
may be construed as part of a claim perfected on appeal for 
an increased rating under alternative VA regulations.  Id. at 
456.  The Board notes that the evidence of record indicates a 
TDIU claim should be construed in this case as part of the 
issues developed for appellate review.  Although this matter 
was not specifically adjudicated and developed on appeal, the 
Board finds the Veteran is not prejudiced by this decision.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).


FINDINGS OF FACT

1.  The medical and other evidence of record indicates that 
prior to May 15, 2009, the Veteran's service-connected lumbar 
spine disability was manifested by pain, limitation of 
motion, and forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees.  

2.  The medical and other evidence of record indicates that 
after May 15, 2009, the Veteran's service-connected lumbar 
spine disability was manifested by pain, limitation of 
motion, and forward flexion of the thoracolumbar spine less 
than 30 degrees, but without evidence of ankylosis.

4.  The medical and other evidence of record indicates that 
the Veteran has mild incomplete sciatic nerve paralysis of 
the right leg due to his service-connected lumbar spine 
disability.

5.  The medical and other evidence of record indicates that 
the Veteran has mild incomplete sciatic nerve paralysis of 
the left leg due to his service-connected lumbar spine 
disability.

6.  The medical and other evidence of record indicates that 
the Veteran has urinary frequency with a daytime voiding 
interval of one to two hours due to his service-connected 
lumbar spine disability.

7.  The Veteran's service-connected disabilities are so 
disabling as to preclude him from securing or following 
substantially gainful employment in keeping with his 
education and occupational experience.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 20 
percent for the Veteran's service-connected lumbar spine 
disability prior to May 15, 2009, are not met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5242 
(2009).

2.  The criteria for a disability rating in excess of 40 
percent for the Veteran's service-connected lumbar spine 
disability after May 15, 2009, are not met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5242 
(2009).

3.  The criteria for a separate 10 percent rating, but no 
higher, for sciatic nerve paralysis of the right leg due to a 
service-connected lumbar spine disability have been met.  38 
C.F.R. § 4.124a, Diagnostic Code 8520 (2009).

4.  The criteria for a separate 10 percent rating, but no 
higher, for sciatic nerve paralysis of the left leg due to a 
service-connected lumbar spine disability have been met.  38 
C.F.R. § 4.124a, Diagnostic Code 8520 (2009).

5.  The criteria for a separate 20 percent rating, but no 
higher, for urinary frequency due to a service-connected 
lumbar spine disability have been met.  38 C.F.R. § 4.115a, 
Diagnostic Code 7542 (2009).

6.  The criteria for entitlement to TDIU have been met.  
38 U.S.C.A. §§ 1155 (West 2002); 38 C.F.R. §§ 4.1, 3.340, 
4.16 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000 (VCAA).  The VCAA includes an enhanced 
duty on the part of VA to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The VCAA also redefines the obligations of 
VA with respect to its statutory duty to assist a claimant in 
the development of his claim.  See 38 U.S.C.A. §§ 5103, 5103A 
(West 2002).

The VCAA alters the legal landscape in three distinct ways:  
standard of review, notice, and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence is assembled, it is the Board's 
responsibility to evaluate the entire record.  See 
38 U.S.C.A. § 7104(a) (West 2002).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each issue shall be given 
to the claimant.  See 38 U.S.C.A. § 5107 (West 2002); 
38 C.F.R. §§ 3.102, 4.3 (2009).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (Court) 
stated that "a veteran need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet App. 518, 519 (1996), citing Gilbert, 
1 Vet. App. at 54.



Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of this notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to 
appellant describing evidence potentially helpful to the 
appellant, but not mentioning who is responsible for 
obtaining such evidence, did not meet the standard erected by 
the VCAA].

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issue on appeal.
The Board observes that the Veteran received a general VCAA 
notice letter dated December 2006.  Although the 
aforementioned VCAA letter did not specifically include any 
information pertaining to evidence necessary to substantiate 
a claim for a higher rating, once service connection is 
granted the notice requirements of 38 U.S.C.A. § 5103(a) are 
satisfied and no further notice is needed.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see 
also VAOPGCPREC 8-2003.  In any event, as is detailed below, 
the Veteran received VCAA notice pertaining to increased 
ratings in the December 2006 and a January 2009 letter.

The RO informed the Veteran of VA's duty to assist him in the 
development of his claim in the above-referenced December 
2006 VCAA letter.  Specifically, the letter stated that VA 
would assist the Veteran in obtaining relevant records from 
any Federal agency, including those from the military, VA 
medical centers, and the Social Security Administration.  The 
Veteran was also advised in the letter that a VA examination 
would be scheduled if necessary to make a decision on his 
claim.  With respect to private treatment records, the VCAA 
letter informed the Veteran that VA would make reasonable 
efforts to request such records.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
observed that each claim of entitlement to service connection 
consists of five elements:  (1) veteran status [not at issue 
here]; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date.  Because each service 
connection claim is comprised of five elements, the Court 
further held that the notice requirements of section 5103(a) 
apply to all five elements of each claim.  

The Veteran was provided specific Dingess notice in the 
December 2006 VCAA letter, which detailed the evidence 
considered in determining a disability rating, including 
"nature and symptoms of the condition; severity and duration 
of the symptoms; and impact of the condition and symptoms on 
employment."  The Veteran was also advised in the letter as 
to examples of evidence that would be pertinent to a 
disability rating, such as on-going treatment records, recent 
Social Security determinations, and statements from employers 
as to job performance and time lost due to service-connected 
disabilities.

Accordingly, the Veteran received proper notice as to 
disability rating and effective date pursuant to the Court's 
Dingess determination.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  Assistance provided by VA shall 
include providing a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on the claim.  See 38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159 (2009).  

The Board finds reasonable efforts have been made to assist 
the Veteran in obtaining evidence necessary to substantiate 
his claim.  There is no reasonable possibility that further 
assistance would aid in substantiating this claim.  The  
evidence of record includes the Veteran's service treatment 
records, the Veteran's statements, as well as VA and private 
treatment records.  

Additionally, the Veteran was afforded VA examinations in 
January 2007, September 2007, and May 2009.  The examination 
reports reflect that the examiners interviewed and examined 
the Veteran, reviewed his past medical history, documented 
his current medical conditions, and rendered appropriate 
diagnoses consistent with the remainder of the evidence of 
record.  The Board therefore concludes that the VA 
examination reports are adequate for evaluation purposes.  
See 38 C.F.R. § 4.2 (2009); see also Barr v. Nicholson, 
21 Vet. App. 303, 312 (2007) [holding that when VA undertakes 
to provide a VA examination or obtain a VA opinion, it must 
ensure that the examination or opinion is adequate].  

The Board finds that under the circumstances of this case, VA 
has satisfied the notification and duty to assist provisions 
of the law and that no further action pursuant to the VCAA 
need be undertaken on the Veteran's behalf.

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2009).  The Veteran has been accorded the opportunity to 
present evidence and argument in support of his claim.  He 
has retained the services of a representative.  In his 
November 2008 substantive appeal [VA Form 9], he declined the 
option of testifying at a personal hearing.  Accordingly, the 
Board will proceed to a decision.

Relevant law and regulations

Disability ratings

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  See 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321(a), 4.1 (2009).  Separate 
diagnostic codes identify the various disabilities.  See 
38 C.F.R. Part 4 (2009).

The Court has held that an appeal from an initial rating is a 
separate and distinct claim from a claim for an increased 
rating.  At the time of an initial rating, separate ratings 
can be assigned for separate periods of time based on facts 
found, a practice known as "staged ratings."  See Fenderson 
v. West, 12 Vet. App. 119, 126 (1999); see also Hart v. 
Mansfield, 21 Vet. App. 505 (2007) [holding, "staged ratings 
are appropriate for an increased-rating claim when the 
factual findings show distinct time periods where the 
service-connected disability exhibits symptoms that would 
warrant different ratings"].

Rating musculoskeletal disabilities

The evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 38 C.F.R. 
§ 4.40 and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The basis of disability evaluations is the ability of the 
body as a whole to function under the ordinary conditions of 
daily life, including employment.  See 38 C.F.R. § 4.10 
(2009).  Disability of the musculoskeletal system is 
primarily the inability to perform the normal working 
movements of the body with normal excursion, strength, speed, 
coordination and endurance.  See 38 C.F.R. § 4.40 (2009).  
Consideration is to be given to whether there is less 
movement than normal, more movement than normal, weakened 
movement, excess fatigability, incoordination, pain on 
movement, swelling, deformity, atrophy of disuse, instability 
of station, or interference with standing, sitting, or weight 
bearing.  See 38 C.F.R. § 4.45 (2009).

Assignment of diagnostic code

The assignment of a particular diagnostic code is 
"completely dependent on the facts of a particular case."  
Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic 
code may be more appropriate than another based on such 
factors as an individual's relevant medical history, 
diagnosis, and demonstrated symptomatology.  Any change in 
diagnostic code by a VA adjudicator must be specifically 
explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 
(1992).

The Veteran's service-connected lumbar spine disability is 
currently rated under Diagnostic Code 5242 [degenerative 
arthritis of the spine].  In any event, all spinal 
disabilities, except intervertebral disc syndrome, are rated 
under the General Rating Formula for Diseases and Injuries of 
the Spine.

The evidence of record indicates that the Veteran reported to 
the May 2009 VA examiner that he experiences numbness and 
weakness in his legs and feet.  Further, upon neurological 
examination, the May 2009 and September 2009 VA examiners 
noted that the Veteran experienced hypoactive reflexes, 
indicating neurological impairment.  Although the medical 
evidence of record does not indicate that the Veteran has 
been diagnosed with intervertebral disc syndrome, he has 
complained of pain radiating from his lower back to his legs, 
particularly in his left leg, which lasts several hours.  See 
the May 2009 VA examination report.  Based on reported 
neurological symptomatology, the Board will rate the Veteran 
under both the General Rating Formula for Diseases and 
Injuries of the Spine and the Formula for Rating 
Intervertebral Disc Syndrome and will apply the higher rating 
as appropriate.

Specific schedular criteria

(i). General Rating Formula for Diseases and Injuries of the 
Spine

The General Rating Formula for Diseases and Injuries of the 
Spine provides that with or without symptoms such as pain, 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease, the following ratings will 
apply.

A 100 percent rating is warranted for unfavorable ankylosis 
of the entire spine. 

A 50 percent rating is warranted for unfavorable ankylosis of 
the entire thoracolumbar spine.

A 40 percent rating is warranted when forward flexion of the 
thoracolumbar spine is 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.

A 20 percent rating is warranted when forward flexion of the 
thoracolumbar spine is greater than 30 degrees but not 
greater than 60 degrees; or, the combined range of motion of 
the thoracolumbar spine not greater than 120 degrees; or, 
muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.

Note (1): Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.

Note (2): (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees.  Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees.  The combined range of 
motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
cervical spine is 340 degrees and of the thoracolumbar spine 
is 240 degrees.  The normal ranges of motion for each 
component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion.

See 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5242 (2009).

(ii).  Formula for Rating Intervertebral Disc Syndrome Based 
on Incapacitating Episodes

A 60 percent rating is warranted with incapacitating episodes 
having a total duration of at least 6 weeks during the past 
12 months.

A 40 percent rating is warranted with incapacitating episodes 
having a total duration of at least 4 weeks but less than 6 
weeks during the past 12 months.

A 20 percent rating is warranted with incapacitating episodes 
having a total duration of at least 2 weeks but less than 4 
weeks during the past 12 months.

A 10 percent rating is warranted with incapacitating episodes 
having a total duration of at least one week but less than 2 
weeks during the past 12 months.

Note (1): For purposes of evaluating under diagnostic code 
5243, an incapacitating episode is a period of acute signs 
and symptoms due to intervertebral disc syndrome that 
requires bed rest and prescribed by a physician and treatment 
by a physician.

See 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2009).

(iii).  Sciatic Nerve Paralysis

VA regulation provide for alternative separate, combined 
ratings for chronic orthopedic and neurological 
manifestations of intervertebral disc syndrome.  The term 
"incomplete paralysis" indicates a degree of lost or 
impaired function substantially less than the type picture 
for complete paralysis given with each nerve, whether due to 
varied level of the nerve lesion or to partial regeneration.  
When the involvement is wholly sensory, the rating should be 
for the mild, or at most, the moderate degree.  The ratings 
for the peripheral nerves are for unilateral involvement; 
when bilateral the rating should include the application of 
the bilateral factor.  38 C.F.R. § 4.124a (2009).  

Under Diagnostic Code 8520, a maximum schedular rating of 80 
percent is awarded for complete paralysis of the sciatic 
nerve.  With complete paralysis, the foot dangles and drops, 
there no active movement possible of muscles below the knee, 
and flexion of the knee is weakened or (very rarely) lost.  
When there is incomplete paralysis, a 60 percent rating is in 
order for severe disability with marked muscular atrophy.  
Moderately severe incomplete paralysis warrants a 40 percent 
evaluation, moderate incomplete paralysis warrants a 20 
percent rating, and mild incomplete paralysis warrants a 10 
percent rating.  38 C.F.R. § 4.124a, Diagnostic Code 8520 
(2009).

The words "mild," "moderate," and "severe" are not 
defined in the VA Rating Schedule.  Rather than applying a 
mechanical formula, the Board must evaluate all of the 
evidence to the end that its decisions are "equitable and 
just."  See 38 C.F.R. § 4.6 (2009).  The Board observes that 
"Mild" is generally defined as "not being or involving 
what is extreme."  "Moderate" is generally defined as "of 
average or medium quality, amount, scope, range, etc."  
"Severe" is generally defined as "of a great degree: 
serious."  See Webster's Eleventh New Collegiate Dictionary, 
pp. 787, 798 and 1140 (2007).

The term "incomplete paralysis," with peripheral nerve 
injuries, indicates a degree of lost or impaired function 
substantially less than the type pictured for complete 
paralysis given with each nerve, whether due to varied level 
of the nerve lesion or to the partial regeneration.  When the 
involvement is wholly sensory, the rating should be for the 
mild, or at most, the moderate degree.  38 C.F.R. § 4.124a, 
Diagnostic Codes 8510-8730 (2009).

Analysis

Schedular rating 

(i)  Orthopedic Disability.

Staged ratings are currently in effect for the Veteran's 
lumbar spine disability: the disability has been rated as 20 
percent disabling from October 16, 2006, the date of the 
Veteran original claim to May 15, 2009, and 40 percent 
thereafter.  After reviewing the medical evidence, the Board 
has determined that the Veteran's orthopedic disability 
rating has been appropriately staged.

The medical evidence of record prior to May 15, 2009, 
reflects manifestations that more closely correspond to a 20 
percent disability rating; a September 2007 VA examination 
included range of motion testing which revealed forward 
flexion of the thoracolumbar spine greater than 30 degrees 
but not greater than 60 degrees.  Combined range of motion 
was 127 degrees.  There were subjective complaints of pain 
with all motions, but no indicating of any additional 
measurable limitation of motion as a result of pain or 
dysfunction.  Gait and curvature of the spine were normal.  
However, the May 15, 2009, VA examination report indicated 
worsening of the Veteran's lumbar spine disability, notably 
range of motion testing which revealed forward flexion of the 
thoracolumbar spine less than 30 degrees.  Forward flexion 
was from 0 to 15 degrees with objective evidence of 
additional limitation of motion due to pain.  

The May 15, 2009 VA examination report indicates a worsening 
of the Veteran's lumbar spine disability, and a 40 percent 
disability was established from that date. The Board, 
therefore, finds that the Veteran's lumbar spine disability 
ratings have been appropriately staged.

To warrant a 50 percent disability rating under the General 
Rating Formula for Diseases and Injuries of the Spine, the 
Veteran must show unfavorable ankylosis of the entire 
thoracolumbar spine.  See 38 C.F.R. § 4.71a, Diagnostic Codes 
5235-5243 (2009).  Ankylosis is "immobility and consolidation 
of a joint due to disease, injury, surgical procedure."  See 
Lewis v. Derwinski, 3 Vet. App. 259 (1992) [citing Saunders 
Encyclopedia and Dictionary of Medicine, Nursing, and Allied 
Health at 68 (4th ed. 1987)].  The Board notes that the May 
2009 VA examiner specifically noted the absence of 
thoracolumbar spine ankylosis.  Additionally, thoracolumbar 
range of motion studies conducted during the May 2009 VA 
examination demonstrate that the Veteran was able to achieve 
0 to 15 degrees flexion, and 0 to 20 degrees right lateral 
flexion.  The Veteran's lumbar spine was not immobile.

(ii).  Incapacitating Episodes.

To warrant a 60 percent rating under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, the evidence must show that the Veteran has 
experienced incapacitating episodes having a total duration 
of at least 
6 weeks during the past 12 months.  Further, as noted in the 
schedular criteria, an incapacitating episode is a period of 
acute signs and symptoms due to intervertebral disc syndrome 
that requires bed rest prescribed by a physician and 
treatment by a physician.  

The Veteran reported to the May 2009 VA examiner that he 
experiences a shooting pain in his lower back that moves down 
his legs on a daily basis as well as weekly flare-ups of his 
lumbar spine disability.  He further reported that when he 
experiences the shooting pain and flare-ups, he must rest, 
wear his back brace, take medication, lie straight, and sit 
in a whirlpool bath.  Although the Veteran reported that he 
experienced incapacitating episodes of pain, the medical 
evidence does not indicate, and the Veteran does not contend, 
that he has been prescribed bed rest by a physician based on 
incapacitating episodes.  Therefore, the Veteran's service-
connected lumbar spine disability does not warrant an 
increased disability rating under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes.  

(iii).  Neurologic Disabilities.

The Board finds, however, that it was the opinion of a 
January 2007 VA examiner that the Veteran demonstrated 
definite evidence of radiculopathy.  A subsequent March 29, 
2007, VA electromyogram (EMG) report provided evidence of 
"possible L5-S1 radiculopathy," denervation findings in one 
muscle, and extensor hallucis longis (EHL) which revealed 
wide motor units.  A September 2007 VA examination report 
noted impaired light touch sensation to the left lower 
extremity.  Knee and ankle jerks were hypoactive.  At his May 
2009 VA examination the Veteran stated that he experienced 
urinary incontinence and urinary frequency with a daytime 
voiding intervals of one to two hours which the examiner 
indicated was related to the Veteran's lumbar spine 
disability.  The examiner indicated that upon physical 
examination there was evidence of muscle atrophy, decreased 
pinprick sensation in the right and left legs, and impaired 
sensation in the Veteran's lower extremities.  The examiner 
noted, however, that the Veteran had normal muscle tone, was 
not absent all sensation in his lower extremities, and had 
active movement below the knees.  The regulation revisions 
specifically provide for separate ratings for chronic 
orthopedic and neurological manifestations of intervertebral 
disc syndrome.  

The evidence of record demonstrates no more than a mild 
incomplete sciatic nerve paralysis of the right and left 
lower extremities and urinary frequency with daytime voiding 
intervals of one to two hours.  Therefore, separate 10 
percent ratings for the right and left legs and a separate 20 
percent rating for urinary frequency due to his service-
connected lumbar spine disability, but no higher, are 
warranted.  

TDIU

VA law provides that a total rating for compensation may be 
assigned where the schedular rating is less than total when 
it is found that the disabled person is unable to secure or 
follow a substantially gainful occupation as a result of a 
single service-connected disability ratable at 60 percent or 
more or as a result of two or more disabilities, provided at 
least one disability is ratable at 40 percent or more, and 
there is sufficient additional service-connected disability 
to bring the combined rating to 70 percent or more.  It is 
provided further that the existence or degree of nonservice-
connected disabilities or previous unemployability status 
will be disregarded where the required percentages for the 
service-connected disability or disabilities are met and in 
the judgment of the rating agency such service-connected 
disabilities render the veteran unemployable.  38 C.F.R. 
§ 4.16(a) (2009).  

It is the established policy of VA that all veterans who are 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  A veteran's service-connected 
disabilities, employment history, educational and vocational 
attainment, and all other factors having a bearing on the 
issue must be addressed.  38 C.F.R. § 4.16(b).

Age may not be considered as a factor in evaluating service-
connected disability; and unemployability, in service-
connected claims, associated with advancing age or 
intercurrent disability, may not be used as a basis for a 
total disability rating.  38 C.F.R. § 4.19 (2009).

The Court has held that in determining whether the veteran is 
entitled to a total disability rating based upon individual 
unemployability neither his nonservice-connected disabilities 
nor his advancing age may be considered.  Van Hoose v. Brown, 
4 Vet. App. 361 (1993).  The sole fact that a claimant is 
unemployed or has difficulty obtaining employment is not 
enough.  A high rating in itself is a recognition that the 
impairment makes it difficult to obtain and keep employment.  
The question is whether the veteran is capable of performing 
the physical and mental acts required by employment, not 
whether the veteran can find employment.  Id.  

In this case, VA records show service connection is 
established for lumbar spine disability (40 percent), 
maxillary sinusitis (30 percent), urinary frequency 
(20 percent), mild incomplete sciatic nerve paralysis of the 
right lower extremity (10 percent), and mild incomplete 
sciatic nerve paralysis of the left lower extremity (10 
percent).  As the schedular criteria for TDIU are met, the 
determinative issue is whether the evidence demonstrates the 
Veteran is unable to secure or follow a substantially gainful 
occupation by reason of his service-connected disabilities.

Based upon the evidence of record, the Board finds the 
Veteran's service-connected disabilities are shown to be so 
disabling as to preclude him from securing or following 
substantially gainful employment in keeping with his 
education and occupational experience.  The May 15, 2009, VA 
examiner stated that the Veteran's service-connected 
degenerative arthritis of the spine prevented him from 
obtaining gainful sedentary or physical employment.  It was 
noted he was unable to stand for more than a few minutes and 
the examiner stated that based upon her observations he would 
not be able to obtain gainful sedentary employment because he 
was unable to sit with a normal posture.  It was further 
noted that he was previously employed in construction and 
that his inability to bend, lift, twist, and walk 
independently would make it impossible for him to obtain 
physical employment.  The Board finds this opinion is 
persuasive.  Therefore, entitlement to TDIU is warranted.




	(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to a rating in excess of 20 percent for a lumbar 
spine disability prior to May 15, 2009, is denied.

Entitlement to a rating in excess of 40 percent for a lumber 
spine disability after May 15, 2009, is denied.

Entitlement to a separate 10 percent rating for mild sciatic 
nerve incomplete paralysis of the right leg is allowed, 
subject to the regulations governing the payment of monetary 
awards.

Entitlement to a separate 10 percent rating for mild sciatic 
nerve incomplete paralysis of the left leg is allowed, 
subject to the regulations governing the payment of monetary 
awards.

Entitlement to a separate 20 percent rating for urinary 
frequency is allowed, subject to the regulations governing 
the payment of monetary awards.

Entitlement to TDIU is allowed, subject to the regulations 
governing the payment of monetary awards.



______________________________________________
T. L. DOUGLAS
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


